DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Mr. Rodriguez, Michael on 7/14/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-4, and 9-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-8 and 13-15 cancellation/withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP DRAFT (S6-170153 [sited by applicant]).
Regarding claim 1, 3GPP DRAFT discloses, a method for managing short data service (SDS) communication in a mission critical data (MCData) communication system (page 1-2, fig. 7.4.2.3.2-1), the method comprising: 
determining, by a transmitting MCData UE, whether a pre-determined criteria is met for transmitting a one-to-one standalone SDS message to a receiving MCData UE (page 2, fig. 7.4.2.3.2-1, MCData user is initiating one-to-one MCData data 
determining, by the transmitting MCData UE, data size of the one-to-one standalone SDS message (page 1-2, fig. 7.4.2.3.2-1, use media plane when data size to transfer is greater than auto-receive size for SDS.”); and 
transmitting, by the transmitting MCData UE, the one-to-one standalone SDS message to the receiving MCData UE for one-to-one communication using one of a signaling control plane and a media plane based on the determined data size of the one-to-one standalone SDS message (page 1-3, fig. 7.4.2.3.2-1, use media plane when data size to transfer is greater than auto-receive size for SDS.”).
	Regarding claims 2, 10, 3GPP DRAFT discloses, wherein the transmitting MCData UE determines the pre-determined criteria by determining presence of one or more MCData SDS transmission control parameters for the one-to-one SDS communication (page 1, fig. 7.4.2.3.2-1, use media plane when the data size to transfer is greater size for SDS).
	Regarding claims 3, 11, 3GPP DRAFT discloses, wherein the MCData SDS transmission control parameters comprises at least one of allow-to-transmit data, max-data-size-SDS-bytes and maximum amount of data for transmission in a single request (page 1, fig. 7.4.2.3.2-1, use media plane when the data size to transfer is greater size for SDS).

determine whether a pre-determined criteria is met for transmitting a one-to-one standalone SDS message to a receiving MCData UE (page 2, fig. 7.4.2.3.2-1, MCData user is initiating one-to-one MCData data communication for sending standalone SDS data to other MCData user, with or without disposition request. Standalone refers to sending unidirectional data in one transaction. The SDS data size is assumed to be above the allowed limits over MCData-SDS-1 interface using SIP reference points or greater than the auto-receive size.); 
determine data size of the one-to-one standalone SDS message (page 1-2, fig. 7.4.2.3.2-1, use media plane when the data size to transfer is greater size for SDS); and 
transmit the one-to-one standalone SDS message to the receiving MCData UE for one-to- one communication using one of a signaling control plane and a media plane based on determined data size of the one-to-one standalone SDS message (page 1-2, fig. 7.4.2.3.2-1, use media plane when the data size to transfer is greater size for SDS).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable 3GPP DRAFT (S6-170153) in view of 3GPP Standard (TS 23.282 [sited by applicant]).
Regarding claims 4, 12, 3GPP DRAFT does not specifically discloses, wherein the transmitting MCData UE determines presence of the allow-to-transmit data in a MCData user profile configuration data for transmitting the one-to-one standalone SDS message to the receiving MCData UE.
In the same field of endeavor, 3GPP Standard discloses, wherein the transmitting MCData UE determines presence of the allow-to-transmit data in a MCData user profile configuration data for transmitting the one-to-one standalone SDS message to the receiving MCData UE (section 7.6.1 and Annex A.3). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of 3GPP DRAFT by specifically adding feature in order to enhance system performance to improving signaling overhead and the improving of MC service user profile configuration data and the MCData user profile configuration data is stored in the MCData user database. The MCData server obtains the MCData user profile configuration data from the MCData user database as taught by 3GPP Standard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643